PER CURIAM.
Basilio Blanco, Jr., a/k/a Ramon Vinolio appeals the summary denial of his motion to correct an illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a), alleging that he was sentenced under an unconstitutional version of the 1995 sentencing guidelines. Blanco was Sentenced on August 15, 1997, on an information filed in 1996. The circuit court denied Blanco’s motion, declining to find that the 1995 sentencing guidelines were unconstitutional. The Florida Supreme Court recently held to the contrary. See Heggs v. State, 759 So.2d 620 (Fla.2000).
Accordingly, we reverse and remand for the circuit court to determine whether Blanco in fact committed his offense within the Heggs window and, if so, whether his sentence could not have been imposed under the 1994 guidelines without a departure. If the answers to both of these questions are affirmative, then Blanco must be resentenced in accordance with the valid guidelines in existence at the time he committed his offenses. If the court enters an order declaring resentenc-ing unnecessary, it should attach all documents necessary to reach that conclusion. See Smith v. State, 761 So.2d 419 (Fla. 2d DCA 2000).
Reversed and remanded for further proceedings in accordance with this opinion.
PARKER, A.C.J., and ALTENBERND and NORTHCUTT, JJ., Concur.